Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (method claims) in the reply filed on 5/5/20 remains in effect. As the instant claims are allowable, the provisional species election (a disease to be diagnosed) is withdrawn.
Claims 1-2, 4, 6-10, 12, 14, 17-18, 22, and 26-37 are under examination.

Withdrawn Rejections
The claim objections are withdrawn in light of the amendments.
The rejections under §112(b) are withdrawn in light of the amendments.
The rejection under §101 is withdrawn in light of the amendments. A method of detection is not a judicial exception under current §101 guidelines.
The rejections under §103 are withdrawn. Applicant persuasively argues that the previous rejections did not address the newly added limitation of, e.g., the beads are not magnetic.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art weighing in favor of non-obviousness is:
Atarashi (previously cited) which combines the protein and flurophore but does not use beads at all. While including glass beads would have been obvious as previously noted, particularly in that it is offered as a solution to the, e.g., inherent variability noted by Applicant (remarks 10/13/20 p.18), Applicant is correct that these beads are ~3mm in diameter and outside the claimed range. Moreover, Applicant asserts that increasing bead size above 1mm (e.g., to 2.3 mm), causes the instantly claimed method to fail entirely (remarks 10/13/20 p.18). This supports the critical nature of the bead size as a secondary consideration to rebut a prima facie case of obviousness. 
Herva (previously cited) utilizes 1.0 mm zirconia/silica beads (p.11898 C1). Such beads are within the claimed range of mean diameter (1.0 mm) and are non-magnetic (see instant claim 10 listing zirconia/silica as one option for a population of beads which does not comprise magnetic beads). Herva is explicitly concerned with adapting PMCA to alpha-synuclein or a fragment or variant thereof (abstract) and provides relevant guidance for doing so to the person of ordinary skill in the art. However, Herva does not add ThT to the reaction mixture, instead adding it after the amplification steps (p.11898 C1).
Jara (previously cited) adds the ThT to the reaction mixture, but solely uses magnetic beads which, in addition to being magnetic, are coated in antibodies (not chemically inert).
Orru (previously cited) also solely uses antibody-coated magnetic beads in the amplification of a protein using QuIC.

In summary, while the individual steps and elements were known in the prior art, these steps were used in two different ways: 1) magnetic beads + protein + ThT or 2) non-magnetic beads + protein, 
Therefore, the evidence weighs in favor of the conclusion that the instant claims would have been non-obvious to the person of ordinary skill in the art at the time of filing, and the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/             Primary Examiner, Art Unit 1649